DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are directed to a non-transitory computer-readable medium, which is considered a manufacture. Claims 6-10 are directed to a method, which are considered to be a process. Claims 11-15 are directed to an apparatus which is considered to be a machine. Therefore, claims 1-15 are each considered to be directed to one of the four categories of statutory invention.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to step 2A Prong One, Claim 1 recites the limitations “a distortion calculation program that causes a computer to execute a process comprising:
analyzing a distortion which occurs in an object when stress is applied;
referring to a storage which stores a distortion amplitude for each of nodes of a mesh which is created for the object;

creating a distribution chart of values of the distortion amplitude of the one or more nodes on the circumference after movement” which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, these limitations recite a concept that falls into the “mathematical concept” group of abstract ideas. The storing of data and the reference thereto and analysis are also considered to be able to be performed by the human mind. Thus, these limitations recite a concept that falls into the “mathematical concept” group and the “mental process” group of abstract ideas.
With respect to Step 2A Prong Two, claim 1 further recites the additional elements of “a non-transitory computer readable medium”, “a computer”, and “displaying the distribution chart on a display device”. The additional elements of the non-transitory computer readable medium and computer are recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. The display device is recited at a high level of generality and can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. The step of displaying the 
With respect to Step 2B, the additional elements of “a non-transitory computer readable medium”, “a computer”, and “displaying the distribution chart on a display device” do not provide an inventive concept. The additional elements of the non-transitory computer readable medium and computer are recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. The display device is recited at a high level of generality and can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. The step of displaying the distribution chart on the display device further represents extrasolution activity because it is a mere nominal or tangential addition to the claim and post solution activity. See MPEP 2106.05(g). Even when viewed in combination, these additional elements represent mere generally linking the use of the judicial exception to a particular technological environment or field of use and insignificant extra-solution activity, which do not provide an inventive concept. Therefore, claim 1 is not eligible. 
Claims 2-5 merely extend the abstract idea identified above for claim 1 and do not add any further additional elements. Therefore, the claims are considered to be directed to the abstract idea analogously to claim 1 above.
Claim 6 recites the limitations “analyzing, by a computer, a distortion which occurs in an object when stress is applied;
referring to a storage which stores a distortion amplitude for each of nodes of a mesh which is created for the object;
moving, onto a circumference determined by a set radius, one or more nodes of within a width set from the circumference by using a point which is selected the nodes of the mesh as starting point;
creating a distribution chard of values of the distortion amplitude of the one or more nodes on the circumference after movement” which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, these limitations recite a concept that falls into the “mathematical concept” group of abstract ideas. The storing of data and the reference thereto and analysis are also considered to be able to be performed by the human mind. Thus, these limitations recite a concept that falls into the “mathematical concept” group and the “mental process” group of abstract ideas.
With respect to Step 2A Prong Two, claim 6 further recites the additional elements of “by a computer”, and “displaying the distribution chart on a display device”. The additional elements of the computer are recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. The 
With respect to Step 2B, the additional elements of “by a computer”, and “displaying the distribution chart on a display device” do not provide an inventive concept. The additional elements of the computer are recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. The display device is recited at a high level of generality and can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. The step of displaying the distribution chart on the display device further represents extrasolution activity because it is a mere nominal or tangential addition to the claim and post solution activity. See MPEP 2106.05(g). Even when viewed in combination, these additional elements represent mere generally linking the use of the judicial exception to a particular technological environment or field of use and insignificant extra-solution activity, which do not provide an inventive concept. Therefore, claim 6 is not eligible.
Claims 7-10 merely extend the abstract idea identified above for claim 6 and do not add any further additional elements. Therefore, the claims are considered to be directed to the abstract idea analogously to claim 6 above.
With respect to step 2A Prong One, Claim 11 recites the limitations “analyzing a distortion which occurs in an object when stress is applied;
referring to a storage which stores a distortion amplitude for each of nodes of a mesh which is created for the object;
moving, onto a circumference which is which is determined by a set radius, one or more nodes within a width set from the circumference by using a point selected from the nodes of the mesh as a starting point;
creating a distribution chart of values of the distortion amplitude of the one or more nodes on the circumference after movement” which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, these limitations recite a concept that falls into the “mathematical concept” group of abstract ideas. The storing of data and the reference thereto and analysis are also considered to be able to be performed by the human mind. Thus, these limitations recite a concept that falls into the “mathematical concept” group and the “mental process” group of abstract ideas.
With respect to Step 2A Prong Two, claim 11 further recites the additional elements of “a memory”, “a processor coupled to the memory”, and “display the distribution chart on a display device”. The additional elements of the memory and 
With respect to Step 2B, the additional elements of “a memory”, “a processor coupled to the memory”, and “display the distribution chart on a display device” do not provide an inventive concept. The additional elements of the memory and processor coupled to the memory are recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. The display device is recited at a high level of generality and can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. The step of displaying the distribution chart on the display device further represents extrasolution activity because it is a mere nominal or tangential addition to the claim and post solution activity. See MPEP 2106.05(g). Even when viewed in 
Claims 12-15 merely extend the abstract idea identified above for claim 11 and do not add any further additional elements. Therefore, the claims are considered to be directed to the abstract idea analogously to claim 11 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Castillo (EP 3252627 A1), Itoh et al. (US PGPub 2006/0173660 A1), Imai (US PGPub 2006/0142979 A1) teach systems and methods similar to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853